Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.

Response to Amendment
Applicant’s amendment, filed June 28, 2022, has been entered and carefully considered.  Claims 1-4, 9, 11-12, 14 and 19 are amended. Claims 1-7, 9-17 and 19-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7, 9-17 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al, U.S. Patent Application Publication No. 20190306867 A1 (hereinafter Cirik, with also support in Provisional Application No. 62/650739 and 62/650814). in view of Lee et al. (US 20200404690 A1).
Regarding claim 1, Cirik discloses a method performed by a User Equipment (UE) for a Beam Failure Recovery (BFR) 5procedure, the method comprising (e.g., FIGS. 1, 3, 9, 11A, 12; ¶ [0228], wireless device 110): receiving, from a Base Station (BS), a BFR configuration for a serving cell of the BS (e.g., ¶ [0416, 0418] [0422] [0431], MAC entity of a wireless device may be configured by an RRC with a beam failure recovery procedure; FIG. 28, ¶ [0473], configuration parameters for the first cell may comprise UL-BWP-specific BFR configuration parameters (e.g., BeamFailureRecoveryConfig) on at least one of the first plurality of UL BWPs (e.g., UL-BWP-1 and/or UL-BWP-2 shown in FIG. 28) of the first cell; FIGS. 41, 43, 48-49; ¶ [0276] [0562], configuration parameters for a first BWP; ¶ [0564], configuration parameters for BFR; ¶ [0567], configuration parameters for primary cell),
 wherein the BFR configuration includes a threshold for a Beam Failure Instance (BFI) counter associated with the serving cell (e.g., FIG. 41; ¶ [0480] [0491] [0504] [0524] [0560] [0562] [0564], upon reaching a number of beam failure instance indications for the BWP),
and the threshold is associated with a beamFailurelnstanceMaxCount information element (IE) (Paragraph 0418-0419 disclose an RRC may configure a wireless device with one or more parameters in BeamFailureRecoveryConfig for a beam failure detection and recovery procedure.  The one or more parameters may comprise beamFailureInstanceMaxCount for a beam failure detection; beamFailureDetectionTimer for the beam failure detection; beamFailureCandidateBeamThreshold: an RSRP threshold for a beam failure recovery; preamblePowerRampingStep for the beam failure recovery; preambleReceivedTargetPower for the beam failure recovery; preambleTxMax for the beam failure recovery); 
incrementing a value of the BFI counter based on a Beam Failure Detection (BFD) (Paragraph 0417 discloses when the response window expires, and the wireless device does not receive the DCI, the wireless device may, increment a transmission number, wherein, the transmission number is initialized to a first number (e.g., 0) before the BFR procedure is triggered. Paragraph 0421 discloses if a MAC entity of a wireless device receives a beam failure instance indication from a lower layer (e.g. PHY) of the wireless device, the wireless device may start or restart beamFailureDetectionTimer.  In addition to starting or restarting the beamFailureDetectionTimer, the wireless device may increment BFI_COUNTER by one.  In an example, the wireless device may initiate a random access procedure (e.g. on an SpCell) in response to the BFI_COUNTER being equal to beamFailurelnstanceMaxCount+1); 
triggering the BFR procedure for the serving cell when the value of the BFI counter is equal to or higher than the threshold (Paragraph 0404 discloses a wireless device trigger a beam failure recovery mechanism when quality of beam pair link(s) of at least one PDCCH falls below a threshold.  The threshold may be a RSRP value (e.g., -140 dbm, -110 dbm) or a SINR value (e.g., -3 dB, -1 dB), which may be configured in a RRC message. Paragraphs 0417-0418 disclose when the response window expires, and the wireless device does not receive the DCI, the wireless device may, increment a transmission number, wherein, the transmission number is initialized to a first number (e.g., 0) before the BFR procedure is triggered. Paragraph 0421 discloses if a MAC entity of a wireless device receives a beam failure instance indication from a lower layer (e.g. PHY) of the wireless device, the wireless device may start or restart beamFailureDetectionTimer.  In addition to starting or restarting the beamFailureDetectionTimer, the wireless device may increment BFI_COUNTER by one.  In an example, the wireless device may initiate a random access procedure (e.g. on an SpCell) in response to the BFI_COUNTER being equal to beamFailurelnstanceMaxCount+1); 
performing a Band Width Part (BWP) switching for the serving cell when receiving a reconfiguration indication from the BS, wherein the reconfiguration indication includes a BWP index (Paragraphs 0280, 0285, 0361, 0364, 0365, 0377-0378 disclose the DCI may be for BWP switching of a serving cell. In an example, the wireless device may stop the random access procedure for a beam failure recovery (e.g. ongoing) in response to the receiving the DCI. In an example, the wireless device may switch to a new BWP indicated by the DCI indicating BWP switching. In an example, the wireless device may be in RRC Connected state after the switching to the new BWP (i.e., RRC message received when in RRC connected state). A base station may semi-statistically configure a UE for a cell with one or more parameters indicating at least one of following an index in the set of one or more DL BWPs and/or one or more UL BWPs. a BWP switching for a Serving Cell may be used to activate an inactive BWP and deactivate an active BWP at a time.  In an example, the BWP switching may be controlled by a PDCCH indicating a downlink assignment or an uplink grant.  In an example, the BWP switching may be controlled by an inactivity timer (e.g. bandwidthpartInactivityTimer).  In an example, the BWP switching may be controlled by a MAC entity in response to initiating a Random Access procedure.  Upon addition of SpCell or activation of an SCell, one BWP may be initially active without receiving a PDCCH indicating a downlink assignment or an uplink grant.  The active BWP for a Serving Cell may be indicated by RRC and/or PDCCH.  In an example, for unpaired spectrum, a DL BWP may be paired with a UL BWP, and BWP switching may be common for both UL and DL);

Cirik does not disclose setting the value of the BFI counter to zero and reconfiguring at least one parameter for the serving cell when performing the BWP switching, wherein the at least one parameter includes at least one of a parameter associated with the BFI counter, a parameter associated with a BFD timer, or a Reference Signal (RS) associated with the BFD.
In an analogous art, Lee discloses setting the value of the BFI counter to zero (Paragraphs 0101, 0167, 0173, 0176-0178 disclose a WTRU may keep counting the beam failure instance irrespective of the BWP switch. A WTRU may reset the beam failure instance counter (and/or beam failure recovery timer) when it switched to a new BWP) and reconfiguring at least one parameter for the serving cell when performing the BWP switching (Paragraphs 0167, 0173, 0176-0178 disclose link reconfiguration may occur when multiple BWPs are configured. While a WTRU is in connected mode into a BWP, it may monitor the integrity of its radio link a WTRU may keep counting the beam failure instance irrespective of the BWP switch. A WTRU may reset the beam failure instance counter (and/or beam failure recovery timer) when it switched to a new BWP. The beam failure instance may be counted when a measurement quality for DL RSs associated with the CORESETs in a default BWP. Alternatively or additionally, whether the WTRU may reset or continue beam failure instance counter (and/or beam failure recovery timer) after switching BWP may be determined based on the beam failure detection RS configured for the CORESETs. For example, if the same set of beam failure detection RS is configured for the CORESETs in the active BWP and the CORESETs in the default BWP, the WTRU may continue beam failure instance counter (and/or beam failure recovery timer) after switching BWP from active BWP to default BWP; otherwise, the WTRU may reset the beam failure instance counter (and/or beam failure recovery timer), wherein the at least one parameter includes at least one of a parameter associated with the BFI counter, a parameter associated with a BFD timer, or a Reference Signal (RS) associated with the BFD (Paragraphs 0167, 0173, 0176-0178 disclose a beam recovery timer may be reset (e.g., reset to ‘0’) when the uplink BWP is switched for beam recovery trial. For example, when an uplink BWP is switched due to inactivity timer is expired, the beam recovery timer may be reset). 

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lee  to the system of Cirik to provide bandwidth part (BWP) operation in 5G wireless systems comprising a wireless transmit/receive unit (WTRU), configured with at least one bandwidth part (BWP), may receive a signal including an indication for the WTRU to perform measurements on a target BWP, which may be received as part of downlink control information (DCI) in the current active BWP (Abstract, Lee)


Regarding claim 11, claim 11 comprises substantially similar limitations as claimed above in claim 1, claimed as a User Equipment (UE) for a Beam Failure Recovery (BFR) procedure, the UE 25comprising: a memory; and at least one processor coupled to the memory (e.g., FIG. 3; ¶ [0228], non-transitory memory 314, program code instructions 316), the at least one processor (e.g., FIG. 3; ¶ [0228], processor 314) being configured to perform the steps as cited in claim 1. 

Regarding claims 2 and 12, Cirik discloses setting the value of the BFI counter to zero when the serving cell is deactivated (Paragraphs 0420-0421); wherein the serving cell is deactivated when the UE receives a Secondary Cell (SCell) Activation/Deactivation Medium Access Control (MAC) Control Element (CE) for deactivating the serving cell (Paragraphs 0346, 0361) or when a SCell deactivation timer for the serving cell is expired (Paragraphs 0344, 0348, 0543, 0567-0568 discloses the wireless device may deactivate an SCELL in response to an expiry of the Scell deactivation timer).
Regarding claims 3 and 13, Cirik discloses setting the value of the BFI counter to zero when receiving a BFR response (BFRR),from the BS, for the serving cell during the BFR procedure   (Paragraph 0421).

Regarding claims 4 and 14, Cirik discloses wherein: the BFRR is received from a Physical Downlink Control Channel (PDCCH) of the serving cell, and is addressed by a Cell-Radio Network Temporary Identifier (C-RNTI) to indicate an uplink grant for a new transmission (Paragraphs 0422-0423 disclose the ra-ResponseWindow may be configured in BeamFailureRecoveryConfig.  While the ra-ResponseWindow is running, the wireless device may monitor at least one PDCCH (e.g. of an SpCell) for a response to the beam failure recovery request.  The beam failure recovery request may be identified by a C-RNTI. In an example, if a MAC entity of a wireless device receives, from a lower layer of the wireless device, a notification of a reception of at least one PDCCH transmission and if the at least one PDCCH transmission is addressed to a C-RNTI and if a contention-free random access preamble for a beam failure recovery request is transmitted by the MAC entity, the wireless device may consider a random access procedure successfully completed); the uplink grant is scheduled for a Hybrid Automatic Repeat Request (HARQ) process used for a transmission of a BFR MAC CE (Paragraph 0361 disclose a BWP switching for a Serving Cell may be used to activate an inactive BWP and deactivate an active BWP at a time.  In an example, the BWP switching may be controlled by a PDCCH indicating a downlink assignment or an uplink grant); and the BFR MAC CE includes at least one of a cell identity of the serving cell, a beam presence indicator of the serving cell, or a candidate beam indicator of the serving cell (Paragraphs 0337-0338, 0345-0346).
 Regarding claims 5 and 15, Cirik discloses considering that the BFR procedure is successfully completed upon receiving the BFRR (Paragraphs 0416-0417, 0452, 0488, 0502 discloses the mechanism of BFR procedure successfully comprise receiving a BFR response).                                               
 Regarding claims 6 and 16, Cirik discloses setting the value of the BFI counter to zero when the BFR procedure is successfully completed (Paragraphs 0373, 0416-0417, 0420-0421, 0444-0445, 0543, 0567-0568  disclose the wireless device set the BFI counter to zero. The wireless device may initiate a random access procedure (e.g. on an SpCell) in response to the BFI counter being equal to beamFailurelnstanceMaxCount+1.  The wireless device may apply the one or more parameters in the BeamFailureRecoveryConfig in response to the initiating the random access procedure.  In an example, if the beamFailureDetectionTimer expires, the wireless device may set the BFI counter to zero).
Regarding claims 7 and 17, Cirik discloses the reconfiguration indication is received via Radio Resource Control (RRC) signaling (Paragraphs 0224, 0225, 0295,0459, 0507 and 0537 discloses the mechanism of reconfiguration message is received via RRC message).
Regarding claims 9 and 19, Cirik discloses wherein the serving cell is a SCell and the BFR procedure is a SCell BFR procedure (Paragraph 0436 discloses BFR procedure is a SCell BFR procedure and serving cell is a SCell).
Regarding claims 10 and 20, Cirik discloses wherein the BWP index is associated with a firstActiveDownlinkBWP IE (Paragraphs 0288, 0376, 0385, 0539 disclose an initial active DL BWP may be defined, for example, by a location and number of contiguous PRBs, a subcarrier spacing, and a cyclic prefix, for the control resource set for Type0-PDCCH common search space.  In an example, for operation on a primary cell, a UE may be provided by higher layer with a parameter initial-UL-BWP, an initial active UL BWP for a random access procedure. In an example, if a UE has a dedicated BWP configuration, the UE may be provided by higher layer parameter Active-BWP-DL-Pcell a first active DL BWP for receptions.  If a UE has a dedicated BWP configuration, the UE may be provided by higher layer parameter Active-BWP-UL-Pcell a first active UL BWP for transmissions on a primary cell).

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior art Lee is cited to disclose the argued limitations as disclosed above in claim 1. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koskela et al.  (US 2021/0091844 A1) discloses the MAC layer may implement a counter to count the BFI indications from the PHY (physical) layer, and if the BFI counter reaches a maximum or threshold value (which may be configured by the network), a beam failure may be declared. This counter can be configured to be supervised or monitored by or using a timer. For example each time MAC receives a BFI indication from lower layer a timer is (re-) started. Once the timer expires, the BFI counter is reset (counter value is set to zero), see section (declaring beam failure).
Den et al. (US 20200389847 A1) discloses the UE may be configured to maintain a counter, e.g., Beam Failure Instance (BFI) counter, for the purpose of beam failure detection. For example, the UE may increment the BFI counter when a beam failure instance is indicated from lower layers. When the BFI counter reaches a preconfigured value, e.g. BFI.sub.Thres, the UE may declare that a beam failure is determined. In some embodiments, the UE may be configured with a beam failure detection timer that is started/re-started upon receiving a beam failure instance indication from a lower layer. Upon expiration of a predetermined period of time as measured by the beam failure detection timer, the UE may reset the BFI counter value to zero (Paragraph 0165).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413